Citation Nr: 1112616	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporal lobe epilepsy (claimed as a seizure disorder), to include as due to herbicide exposure.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in November 2010.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  A seizure disorder, including temporal lobe epilepsy was not present in service or until many years after service, and there is no competent evidence that any current seizure disorder is related to service, to include as due to herbicide exposure.  

CONCLUSION OF LAW

The Veteran's temporal lobe epilepsy is not due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in June 2008 and March 2009, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran also testified at a videoconference hearing before the undersigned in November 2010.  With respect to the issue addressed in this decision, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this regard, the Board notes that while the Veteran was afforded a VA examination in March 2009, the examiner was not requested, and did not provide an opinion as to the etiology of the Veteran's seizure disorder.  Under the circumstances in this case, the Board finds that a medical opinion is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis to which current disability may relate.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that service connection should be established for his seizure disorder based on exposure to Agent Orange.  The Veteran testified that he did not have any signs or symptoms of a seizure disorder in service, and that he experienced his first seizure in April 2007.  The Veteran asserted that he believed that his seizures were due to brain damage from herbicide exposure in Vietnam and said that a VA physician had told him as much when he was first treated around 2008, but that he could not recall the physician's name.  

Concerning the Veteran's assertions and testimony, while he is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

As to his assertion that a VA physician told him that his seizures were related to herbicide exposure, the Board has reviewed all of the medical reports of record - VA and private - and has not discovered any report which even suggested that his seizures were caused by or related to herbicide exposure.  The only medical reports which even addressed a possible cause for the Veteran's seizures indicated that they may be due to post concussion syndrome (PCS) from a reported history of multiple head injuries.  (See November 2007 and January 2008 VA outpatient notes).  However, the Board notes that the Veteran denied any history of head injuries on subsequent VA examinations in October 2008.  

The Veteran does not claim nor do the service treatment records show any abnormalities or diagnosis referable to a seizure disorder during service.  On a Report of Medical History for separation from service in July 1967, the Veteran specifically denied any history of head injury, dizziness, fainting spells, headaches, epilepsy or fits, or periods of unconsciousness, and no pertinent abnormalities were noted on examination at that time.  

Private medical records received in December 2008, showed that the Veteran was seen at an emergency room (ER) and admitted in July 2006, for symptoms of possible stroke, including dizziness, slurred speech and confusion.  All diagnostic studies at that time were within normal limits.  He was seen again at the ER and admitted in March 2007 for evaluation of similar symptoms.  The impression at that time was syncope - of unknown etiology.  The Veteran experienced similar symptoms, including oculogyris with a jerking movement while driving his car in April 2007, and was brought to the ER and admitted for further evaluation.  The impression at that time was seizure activity.  

A VA outpatient report, dated in January 2008, indicated that an EEG showed intermittent slowing with epileptiform discharges from the left temporal area.  The diagnoses on VA examination in October 2008 included temporal lobe epilepsy since April 2007, in good control since July 2008.  

With regard to the claim of service connection for a seizure disorder based on presumptive diseases, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Here, the disorder for which the Veteran seeks to establish service connection, temporal lobe epilepsy, is not one for which presumptive service connection may be granted.  Thus, presumptive service connection for this disorder due to herbicide exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

As noted above, the Veteran's service medical records are negative for any complaints, treatment, abnormalities, or diagnosis referable to any seizures in service or until nearly four decades after his separation from service.  While the Veteran testified that a VA doctor told him that his seizures were related to Agent Orange exposure, he was not able to recall the name of the physician.  In this regard, the Board finds that the Veteran's testimony was vague and offered no specific information from which any practical inquiry on this matter could be undertaken.  For the reasons discussed above, the Board finds that the Veteran's assertion is not supported by any objective evidence and is of no probative value.  

While the Veteran believes that his seizure disorder is related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his current seizure disorder may be related to service, including due to herbicide exposure is not supported by any competent medical evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there was no evidence of any signs, symptoms or diagnosis of a seizure disorder in service or until nearly four decades after service, and no competent evidence that any current seizure disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for temporal lobe epilepsy (claimed as a seizure disorder), to include as due to herbicide exposure is denied.  


REMAND

With respect to PTSD, in order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records showed no complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems in service.  His service personnel records showed that the Veteran's military occupation specialty (MOS) in the U.S. Army was that of a duty soldier (57A10), and that he served approximately 11 months in Vietnam between August 1966 and July 1967.  The service personnel records do not show that the Veteran received any awards for valor or combat.  

In April 2009, the RO denied the Veteran's claim for PTSD on the basis that there was no evidence of a diagnosis of PTSD.  However, in his substantive appeal, received in February 2010, the Veteran reported that he was recently diagnosed with PTSD by a VA physician at VAMC Pine Bluffs, and that he has been in regular monthly psychiatric treatment since July 2009.  In this regard, the most recent VA treatment reports of record are from March 2009.  As the reported VA treatment records are potentially relevant to the Veteran's claim and within the control of VA, they must be obtained prior to appellate adjudication of the claims for a psychiatric disorder.  

Further, the Veteran has never been examined by VA to determine the nature and etiology of his current psychiatric problems.  Given the recent developments, therefore, one should be provided to him.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

Additionally, effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, as follows:  

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

To date, the RO has not addressed the Veteran's claim in light of the amended regulations.  Therefore, a remand in this case is required.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain the treatment records from all healthcare providers who have treated the Veteran for any psychiatric problems since March 2009, and associate them with the claims file.  Of particular interest are all psychiatric treatment records from VAMC Pine Bluff from July 2009 to the present.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD and, if so, whether it is at least as likely as not that the Veteran's symptoms are related to the claimed in-service stressors.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim in light of the amended regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


